     Case 2:20-cv-03716-DMG-MAA Document 1-1 Filed 04/23/20 Page 1 of 7 Page ID #:35
Certificate of Registration
     .sTATEs.           This Certificate issued under the seal of the Copyright
                        Office in accordance with title 17, United States Code,
                        attests that registration has been made for the work
                        identified below. The information on this certificate has
                -9      been made a part of the Copyright Office records.                 Registration Number
0
         V'
                                                                                       VAu 1-081-315
     • 187 0
                                                                                             Effective date of
                                                                                               registration:
                        Register of Copyrights, United States of America                      June 14, 2010




    Title
                            Title of Work: WALTER
    Completion/ Publication
                     Year of Completion: 1987

    Author
                                  Author: Jeff Dunham
                        Author Created: sculpture/3-D artwork

                     Work made for hire: No
                               Citizen of: United States                            Domiciled in: United States

                              Year Born: 1962

    Copyright claimant
                     Copyright Claimant: Jeff Dunham
                                             do Power & Twersky Business Management Group, 13801 Ventura
                                             Boulevard, Sherman Oaks, CA, 91423, United States
    Rights and Permissions
                     Organization Name: d o Power & Twersky Business Management
                                   Name: 9eleBunham
                                   Email: john@ptbmg.com                                             Telephone:   818-793-5730
                                Address: 13801 Ventura Boulevard

                                             Sherman Oaks, CA 91423 United States

    Certification
                                   Name: Stanley W. Sokoloff
                                    Date: June 14, 2010

          Applicant's Tracking Number:       007962.0001



                        Correspondence: Yes


                                                                                                                    Page 1 of 1
                                                          EXHIBIT A
                                                          PAGE 34
                  Case 2:20-cv-03716-DMG-MAA Document 1-1 Filed 04/23/20 Page 2 of 7 Page ID #:36




                       Registration #: VAU001081315
                    Service Request #: 1-423708481
80 1.0011VA0000
I-0 I-0g




                                    Blakely, Sokoloff, Taylor & Zafman LLP
                                    Stanley W. Sokoloff
                                    12400 Wilshire Boulevard
                                    7th Floor
                                    Los Angeles, CA 90025 United States



                                                                EXHIBIT A
                                                                PAGE 35
   Case 2:20-cv-03716-DMG-MAA Document 1-1 Filed 04/23/20 Page 3 of 7 Page ID #:37
Certificate of Registration
  •O-STAT^                This Certificate issued under the seal of the Copyright
                          Office in accordance with title 17, UnitedStates Code,
                          attests that registration hasbeen made for the work
                          identified below. The information on this certificate has
                                                                                                Registration Number
                          been made a part of the Copyright Office records.
                                                                                              VA 1-723-423
     7870
                                     lmQjaIo                                                       Effective date of
                                                                                                     registration:
                          Registerof Copyrights, United States of America                           June 14,2010




    Title
                              Title of Work: ACHMED

            Previous or Alternative Title:       ACHMED THE DEAD TERRORIST

    Completion/ Publication
                     Year of Completion:         2006
                  Date of 1st Publication:       November 1, 2006             Nation of 1st Publication: United States


    Author
                      •             Author:      Jeff Dunham

                           Author Created:       sculpture/3-D artwork

                     Work made for hire:         No

                                  Citi7.cn of:   United States                            Domiciled in:   United States

                                 Year Born:      1962


    Copyright claimant
                     Copyright Claimant: Jeff Dunham
                                                 c/o Power & Twersky Business Management Group 13801 Ventura
                                                 Boulevard, Sherman Oaks, CA, 91423, United States


     Rights and Permissions
                     Organization Name: c/o Power& Twersky Business Management
                                       Name:     Jeff Dunham

                                       Email:     john@ptbmg.com                                             Telephone:   818-793-5730
                                    Address:      13801 Ventura Boulevard

                                                 Sherman Oaks, CA 91423 United States


     Certification




                                                               EXHIBIT A                                                    Page 1 of 2
                                                               PAGE 36
     Case 2:20-cv-03716-DMG-MAA Document 1-1 Filed 04/23/20 Page 4 of 7 Page ID #:38
Certificate of Registration
    -9 . STATES             This Certificate issued under the seal of the Copyright
                            Office in accordance with title 17, United States Code,
                            attests that registration has been made for the work
                            identified below. The information on this certificate has
                            been made a part of the Copyright Office records.                 Registration Number
O
            =
                   O
                                                                                           VAu 1-081-316
      •/87o•
                                              ,4(                                                Effective date of
                                                                                                   registration:
                            Register of Copyrights, United States of America                      June 14, 2010




    Title
                                Title of Work: JOSE JALAPENO ON A STEEK!
                Previous or Alternative Title: JOSE JALAPENO ON A STICK

    Completion/ Publication
                       Year of Completion: 1983

    Author
                        •             Author: Jeff Dunham
                            Author Created: sculpture/3-D artwork

                       Work made for hire: No
                                   Citizen of: United States                            Domiciled in: United States

                                  Year Born: 1962

    Copyright claimant
                       Copyright Claimant: Jeff Dunham
                                                 c/o Power & Twersky Business Management Group,13801 Ventura
                                                 Boulevard, Sherman Oaks, CA, 91423, United States
    Rights and Permissions
                       Organization Name: c/o Power & Twersky Business Management
                                       Name:     gla uBunham
                                       Email: john@ptbmg.com                                              Telephone:   818-793-5730
                                    Address: 13801 Ventura Boulevard

                                                 Sherman Oaks, CA 91423 United States

    Certification
                                       Name: Stanley W. Sokoloff
                                        Date: June 14, 2010

            Applicant's Tracking Number:         007964.0004




                                                               EXHIBIT A                                                 Page 1 of 2
                                                               PAGE 37
Case 2:20-cv-03716-DMG-MAA Document 1-1 Filed 04/23/20 Page 5 of 7 Page ID #:39




    Registration #: VAU001081316
 Service Request #: 1-423708732




                 Blakely, Sokoloff, Taylor & Zafman LLP
                 Stanley W. Sokoloff
                 12400 Wilshire Boulevard
                 7th Floor
                 Los Angeles, CA 90025 United States


                                               EXHIBIT A
                                               PAGE 38
   Case 2:20-cv-03716-DMG-MAA Document 1-1 Filed 04/23/20 Page 6 of 7 Page ID #:40
Certificate of Registration
                  This Certificate issued under the seal of the Copyright
                  Office in accordance with title 17, United States Code,
                  attests that registration has been made for the work
                  identified below. The information on iliis certificate has
                  been made a part of the Copyright Office records.                Registration Number
                                                                                VAu 1-081-417
                                                                                     Effective date of
                                                                                       registration:
                  Register of Copyrights, United States of America                    March 17, 2011




  Title
                      Title of Work: PEANUT
  Completion I Publication
              Year of Completion:      1988

  Author
              •             Author:    Jeff Dunham
                  Author Created:      3-dimensional artwork

                         Citizen of:   United States

                         Year Born:    1962

  Copyright claimant
             Copyright Oaimant: Jeff Dunham
                                       13801 Ventura Boulevard, Sherman Oaks, CA, 91423


  Certification
                              Name:    Jeff Dunham
                               Date: March 15,2011




                  Correspondence: Yes




                                                     EXHIBIT A                                           Page 10f 1

                                                     PAGE 39
4/21/2020Case   2:20-cv-03716-DMG-MAA DocumentWebVoyage
                                               1-1 FiledRecord View 1
                                                            04/23/20  Page 7 of 7 Page ID #:41



                                Library buildings are closed to the public until further notice, but the U.S. Copyright Office
                                                                 Catalog is available. More.




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Name = dunham, jeff
  Search Results: Displaying 22 of 50 entries




                                                                         BUBBAJ.

                Type of Work: Visual Material
  Registration Number / Date: VA0001789343 / 2011-03-17
             Application Title: BUBBAJ.
                         Title: BUBBAJ.
                   Description: 4 p.
         Copyright Claimant: Stanley W. Sokoloff. Address: 12400 Wilshire Boulevard, 7th Floor, Los Angeles, CA, 90025, US.
             Date of Creation: 1993
          Date of Publication: 1993-07-01
   Nation of First Publication: United States
   Authorship on Application: Jeff Dunham, 1962- ; Citizenship: United States. Authorship: 3-Dimensional artwork.
              Copyright Note: C.O. correspondence.
                      Names: Dunham, Jeff, 1962-
                             Sokoloff, Stanley W.




                                                          Save, Print and Email (Help Page)
                                     Select Download Format Full Record               Format for Print/Save

                                     Enter your email address:                                                   Email




                                                       Help Search History Titles Start Over

 Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright | Copyright Office Home Page |
 Library of Congress Home Page




                                                                     EXHIBIT A
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?v1=22&ti=1,22&Search_Arg=dunham%2C jeff&Search_Code=NALL&CNT=25&PID=Rqdh5-3VH8Z-C…        1/1
                                                                     PAGE 40
